19-12908-mew            Doc 4   Filed 09/09/19    Entered 09/09/19 13:41:04    Main Document
                                                 Pg 1 of 13


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
                                    )
    In re:                          )                           Chapter 15
                                    )
    REWARD SCIENCE AND TECHNOLOGY )
                                                                Case No. 19-[_________]
    INDUSTRY GROUP CO., LTD.,       )
                                    )
    Debtor in a Foreign Proceeding. )
                                    )
                                    )

       DECLARATION OF DR. YIN ZHENGYOU PURSUANT TO 28 U.S.C. § 1746 IN
         SUPPORT OF (I) VERIFIED PETITION FOR RECOGNITION OF FOREIGN
            MAIN PROCEEDING UNDER 11 U.S.C. §§ 1515 AND 1517 AND FOR
       RELATED RELIEF PURSUANT TO 11 U.S.C. §§ 1519, 1520 AND 1521; AND
        (II) EX PARTE APPLICATION FOR ORDER (A) GRANTING PROVISIONAL
            RELIEF AND (B) SCHEDULING HEARING ON SHORTENED NOTICE
                 PURSUANT TO 11 U.S.C. §§ 105(A), 1519 AND 1521(A)(7)

              I, DR. YIN ZHENGYOU, declare under penalty of perjury under the laws of
    the United States of America as follows:

              1.        I am a senior partner in Beijing Wei Heng Law Firm in Beijing, China.

    My practice is dedicated to restructuring and insolvency law. As discussed more

    fully below, in accordance with the provisions of Article 13 of the Enterprise

    Bankruptcy Law of the People’s Republic of China and Article 20 of the Provisions of

    the Supreme People’s Court on Designating the Administrator During the Trial of

    Enterprise Bankruptcy Cases, Beijing Wei Heng Law Firm has been appointed by

    the People’s Court of Chaoyang District, Beijing, China (the “Beijing Court”) as the

    administrator (the “Administrator”) for Reward Science and Technology Industry

    Group Co., Ltd. (“Reward” or the “Debtor”) with me as the “person in charge.”

              2.        I am over 21 years of age and am competent to testify and to provide

    this Declaration in support of (A) the Verified Petition for Recognition of Foreign Main

    Proceeding Under 11 U.S.C. §§ 1515 and 1517 and for Related Relief Pursuant to

    11 U.S.C. §§ 1519, 1520 and 1521 (the “Verified Petition”), which seeks entry of an



    US3388478/12 172798-0001
19-12908-mew            Doc 4   Filed 09/09/19    Entered 09/09/19 13:41:04       Main Document
                                                 Pg 2 of 13


    order recognizing my appointment by the Beijing Court on behalf of the Administrator

    with respect to Reward, recognizing the bankruptcy and reorganization proceeding

    pending with respect to Reward before the Beijing Court and granting related relief

    pursuant to sections 1520 and 1521 of the Bankruptcy Code; and (B) the Ex Parte

    Application for Order (A) Granting Provisional Relief and (B) Scheduling Hearing on

    Shortened Notice Pursuant to 11 U.S.C. §§ 105(a), 1519 and 1521(a)(7) (the

    “Application”), both of which are filed contemporaneously herewith.

              3.        This Declaration is comprised of both statements of legal opinion and

    statements of fact. Where the matters stated in this Declaration are statements of

    legal opinion, such statements represent my view of the applicable laws of the

    People’s Republic of China (the “PRC”) as a practicing PRC lawyer.

              4.        Where the matters stated in this Declaration are statements of fact that

    are within my personal knowledge, they are true. Where the matters stated in this

    Declaration are statements of fact that are not within my personal knowledge, they

    are derived from documents or information supplied to me by or on behalf of the

    Administrator or the Debtor and are true to the best of my knowledge, information

    and belief.

                                       Professional Background

              5.        I was awarded a Bachelor of Laws (L.L.B.) degree from Anhui Fuyang

    Normal College in Fuyang City, Anhui Province, China on July 1, 1991. I received

    my Master of Laws (L.L.M.) degree from the China University of Political Science

    and Law in Beijing, China on July 1, 1997. I obtained my Doctor of Philosophy

    (Ph.D.) in law from the Renmin University of China in Beijing, China on July 1, 2013.

              6.        I passed the Chinese Bar Examination and received the Qualification

    Certificate in 1997.



    US3388478/12 172798-0001                        2
19-12908-mew            Doc 4   Filed 09/09/19    Entered 09/09/19 13:41:04        Main Document
                                                 Pg 3 of 13


              7.        I obtained the Chinese Attorney’s Practising Certificate in 1999.

              8.        I joined Wei Heng Law Firm in Beijing, China in April 1998. I am now

    the head of the Restructuring and Insolvency Department of Wei Heng Law Firm and

    have held this position since August 2006. I specialize in corporate bankruptcy,

    reorganization, company law and arbitration.                I have extensive experience

    representing major Chinese and international companies, including debtors and

    creditors, in complex workouts, restructuring and bankruptcy planning. A copy of my

    C.V. is attached hereto as Exhibit 1.

              9.        I am one of only ten legal professionals who has been qualified to act

    as a bankruptcy administrator by the High People’s Court of Beijing. I played a

    substantial role in the drafting of the Interpretation of PRC’s Enterprise Bankruptcy

    Law.       I am the Executive Director of the China Bankruptcy Law Forum; Vice

    President and Secretary General of the Beijing Bankruptcy Law Society; Director of

    the Restructuring and Insolvency Committee of the All-China Lawyers Association;

    Director of the Bankruptcy and Liquidation Law Committee of the Beijing Lawyers

    Association; and Executive Chairman of the East Asian Association of Insolvency

    and Restructuring-China Chapter.

              10.       Based on the foregoing, I am an expert in PRC insolvency law and the

    bankruptcy and reorganization process in the PRC. In addition, based on my

    experience in cross-border insolvency matters, I am reasonably familiar with the

    provisions of Chapter 15 of the United States Bankruptcy Code.

                                          Background to Case

              11.       Reward is registered in the Beijing Municipal Administration of Industry

    and Commerce, Chaoyang Branch as a limited liability company.                  The Debtor’s




    US3388478/12 172798-0001                        3
19-12908-mew            Doc 4    Filed 09/09/19    Entered 09/09/19 13:41:04         Main Document
                                                  Pg 4 of 13


    address is 203 Second Section of Lize Zhongyuan Wangjing, Chaoyang District,

    Beijing, People’s Republic of China.

              12.       Reward is engaged primarily in the business of producing chemical

    materials and daily chemical products, importing and exporting goods, providing

    import and export agency services, importing and exporting technology, real estate

    development and property management. Reward employs approximately 91 people

    in Beijing.

              13.       The shareholders of Reward are Hu Keqin (holding 82.66%), Hu

    Jingzhu (holding 15.99%) and Li Guiling (holding 1.35%).

              14.       Reward has several wholly-owned subsidiaries, including but not

    limited to Beijing Xiaoxing Computer Technology Co., Ltd.; Reward(HK) International

    Co., Ltd.; Beijing Reward Property Management Co., Ltd.; Beijing Reward

    International Trade Co., Ltd.; Beijing Reward Homecare Chemical Co., Ltd.; Reward

    International Holdings Co., Ltd.; and Beijing Shuangwa Dairy Co., Ltd.

    Reward’s Bankruptcy and Reorganization Proceeding Before the Beijing Court

              15.       At the end of 2018, Reward found that it was suffering from a severe

    liquidity crisis, largely caused by an overall slowdown of the economy and tightening

    lending policies in China.

              16.       In light of the acute liquidity crisis that it faced, Reward held an interim

    shareholders’ meeting on December 27, 2018, and resolved with unanimous consent

    by all shareholders to apply for bankruptcy and reorganization.

              17.       In April 2019, Reward submitted its bankruptcy and reorganization

    application to the Beijing Court, pursuant to the Enterprise Bankruptcy Law of the

    PRC (the “Enterprise Bankruptcy Law”), on the grounds that it is unable to pay off

    its debts due and is obviously insolvent. In connection with that application, Reward



    US3388478/12 172798-0001                          4
19-12908-mew            Doc 4    Filed 09/09/19    Entered 09/09/19 13:41:04          Main Document
                                                  Pg 5 of 13


    demonstrated to the Beijing Court that although it has been plunged into operational

    difficulties due to its current liquidity crisis, it is still meaningful for Reward to be

    reorganized based on its operational conditions, brand quality and industry outlook.

              18.       For these reasons, the Beijing Court issued an award ((2019) Jing

    0105 Po Shen No. 20), dated May 13, 2019, granting Reward’s application for

    bankruptcy and reorganization (the “Award”). An official copy and a true and correct

    translation of the Award is annexed hereto as Exhibit 2.1 Pursuant to the Award, the

    Beijing Court held as follows:

                        •       in accordance with the provisions under Article 2 of the
                                Enterprise Bankruptcy Law, if a company is unable to pay off its
                                debts due and its assets are insufficient to pay off all its debts or
                                such company is obviously insolvent, or is obviously likely to
                                become insolvent, it may undergo reorganization according to
                                the provisions of the Enterprise Bankruptcy Law.
                        •       Reward is registered with Beijing Municipal Administration of
                                Industry and Commerce, Chaoyang Branch and its domicile is in
                                Chaoyang District, Beijing; thus, the Beijing Court shall have
                                jurisdiction over this case.
                        •       As to bankruptcy eligibility, Reward is a duly established limited
                                liability company and thus is eligible for reorganization under the
                                relevant provisions of the Enterprise Bankruptcy Law.
                        •       Although Reward is unable to pay off its debts due and is
                                obviously insolvent, it has been plunged into crisis due to short-
                                term capital chain break and has submitted relevant materials
                                demonstrating the feasibility of its reorganization.
                        •       In summary, this case meets the conditions for applying for
                                bankruptcy and reorganization, and Reward’s application is
                                hereby accepted.
    See Award at 1-2. Based on the issuance of the Award by the Beijing Court, it is

    clear that there is a foreign proceeding (the “Beijing Proceeding”) pending in the

    Beijing Court.
    1
            Filed contemporaneously herewith is the Declaration of Liu Xiaoyan Certifying
    Translations of Civil Award and Decision of Beijing People’s Court of Chaoyang
    District, Beijing, China (the “Liu Declaration”) . As set forth in the Liu Declaration,
    an official copy of the Award was translated from Mandarin to English by the Chief
    Translator of Freshfields Bruckhaus Deringer LLP in Hong Kong.



    US3388478/12 172798-0001                          5
19-12908-mew            Doc 4    Filed 09/09/19    Entered 09/09/19 13:41:04       Main Document
                                                  Pg 6 of 13


              19.       On June 24, 2019, the Beijing Court entered a decision ((2019) Jing

    0105 Po No. 26) appointing Beijing Wei Heng Law Firm as the Administrator for

    Reward with me specifically designated as the “person in charge” (the “Decision”).

    An official copy and a true and correct translation of the Decision is attached hereto

    as Exhibit 3.2

              20.       The Decision specifies that in addition to the Administrator’s obligations

    under the Enterprise Bankruptcy Law, the Administrator shall:

                        1)      Take over the assets, stamps, books, documents and other
                                materials of the Debtor;
                        2)      Investigate and prepare a report on the financial status of the
                                Debtor;
                        3)      Determine the internal management affairs of the Debtor;
                        4)      Determine the daily expenses and other necessary expenses of
                                the Debtor;
                        5)      Determine whether the Debtor should continue or terminate its
                                operations before convening the first creditors’ meeting;
                        6)      Manage and dispose of the Debtor’s assets;
                        7)      Participate in lawsuits, arbitration proceedings or other legal
                                proceedings on behalf of the Debtor;
                        8)      Make a proposal for convening the creditors’ meeting; and
                        9)      Perform other duties which, in the opinion of the Beijing Court,
                                should be performed by the Administrator.

                                            Chapter 15 Filing

              21.       On or about July 19, 2019, Pinpoint Multi-Strategy Fund, Value

    Partners Greater China High Yield Income Fund and Value Partners Credit

    Opportunities Fund SP (collectively, the “Pinpoint State Court Plaintiffs”)

    commenced an action (the “Pinpoint State Court Action”) against Reward and two

    of its affiliates in the Supreme Court of the State of New York, County of New York


    2
           As set forth in the Liu Declaration, an official copy of the Decision was
    translated from Mandarin to English by the Chief Translator of Freshfields Bruckhaus
    Deringer LLP in Hong Kong.



    US3388478/12 172798-0001                         6
19-12908-mew            Doc 4   Filed 09/09/19    Entered 09/09/19 13:41:04   Main Document
                                                 Pg 7 of 13


    (the “New York State Court”). A copy of the complaint filed in the Pinpoint State

    Court Action referencing Index No. 654153/2019 is attached to the Verified Petition

    as Exhibit A. In sum, the complaint in the Pinpoint State Court Action alleges that

    Reward failed to make a required payment under certain 2017 1st short-term bonds

    (the “Short Term Bonds”); that the default under the Short Term Bonds triggered a

    cross-default under a series of 7.25% notes due January 2020 (the “2020 Notes”)

    issued by Reward International Investment Limited, an indirect subsidiary of Reward;

    and that Reward guaranteed the payment of “interest and principal on the 2020

    Notes in accordance with the terms thereof if, [the issuer] failed to do so.” Pinpoint

    Complaint ¶ 60. The Pinpoint State Court Plaintiffs allege that they have suffered

    damages amounting to not less than $76,777,000.

              22.       Reward received notice of the Pinpoint complaint in the State Court

    Action on or about August 12, 2019. On or about August 17, 2019, I requested an

    extension from the Pinpoint State Court Plaintiffs of Reward’s time to answer. A

    copy of my request for an extension is attached hereto as Exhibit 4. On August 23,

    2019, the Pinpoint State Court Plaintiffs, through counsel, denied my request for an

    extension and issued a list of demands. A copy of counsel’s response to my request

    for an extension is attached hereto as Exhibit 5.

              23.       On or about August 21, 2019, BFAM Asian Opportunities Master Fund,

    LP (“BFAM,” and together with the Pinpoint State Court Plaintiffs, the “State Court

    Plaintiffs”) commenced an action (the “BFAM State Court Action,” and together

    with the Pinpoint State Court Action, the “State Court Actions”) against Reward and

    the same two subsidiaries in the New York State Court pursuant to a Motion for

    Summary Judgment in Lieu of Complaint and accompanying Memorandum of Law

    (the “Summary Judgment Motion”) filed in the BFAM State Court Action



    US3388478/12 172798-0001                        7
19-12908-mew            Doc 4   Filed 09/09/19    Entered 09/09/19 13:41:04     Main Document
                                                 Pg 8 of 13


    referencing Index No. 654812/2019. A copy of the Summary Judgment Motion is

    attached to the Verified Petition as Exhibit B. In sum, the motion in the BFAM State

    Court Action alleges that Reward failed to make a required payment under the Short

    Term Bonds; that the default under the Short Term Bonds triggered a cross-default

    under the 2020 Notes issued by Reward International Investment, Limited, an

    indirect subsidiary of Reward; and that Reward guaranteed the payment of interest

    and principal on the 2020 Notes.             BFAM alleges that it has suffered damages

    amounting to not less than $83,220,627.03.            The Summary Judgment Motion is

    returnable in the New York State Court on October 14, 2019, with response papers

    due on October 4, 2019.

              24.       I am authorized to commence this Chapter 15 case pursuant to the

    Verified Petition and to file the Application in order to stay the State Court Actions, as

    contemplated by sections 362(a), 1519, 1520(a)(1) and 1521(a)(1) of the United

    States Bankruptcy Code, among other reasons. Such stay will help facilitate the

    Beijing Proceeding and the bankruptcy and restructuring of the Debtor pursuant to

    and in connection with the Beijing Proceeding.             The claims advanced against

    Reward by the State Court Plaintiffs in the State Court Actions can and will be

    addressed in connection with the Beijing Proceeding.

                       Enterprise Bankruptcy Law and the Beijing Proceeding

    The law governing the Beijing Proceeding

              25.       As set out above, the primary legal authority governing the bankruptcy

    and reorganization of the Debtor in the Beijing Proceeding is the Enterprise

    Bankruptcy Law.

              26.       The Enterprise Bankruptcy Law was enacted with a view to regulating

    the procedures for company bankruptcy cases, fairly settling claims and debts,



    US3388478/12 172798-0001                        8
19-12908-mew            Doc 4    Filed 09/09/19    Entered 09/09/19 13:41:04     Main Document
                                                  Pg 9 of 13


    safeguarding the lawful rights and interests of creditors and debtors, and maintaining

    the order of the socialist market economy. See Enterprise Bankruptcy Law, Art. 1.

              27.       Where a company cannot pay off its debts due and its assets are not

    enough for paying off all the debts, or it apparently lacks the ability to pay off all of its

    debts, it may undergo reorganization according to the provisions of the Enterprise

    Bankruptcy Law. See Enterprise Bankruptcy Law, Art. 2.

              28.        Article 5 of the Enterprise Bankruptcy Law provides that once a

    bankruptcy proceeding is initiated, it shall come into effect in respect of the debtor’s

    property outside the territory of the PRC.

              29.       Article 13 of the Enterprise Bankruptcy Law provides that when the

    people’s court decides to accept an application for bankruptcy, it shall designate an

    administrator at that time.

              30.       Pursuant to Article 23 of the Enterprise Bankruptcy Law, a bankruptcy

    administrator shall perform his or her duties according to the provisions of the

    Enterprise Bankruptcy Law, report on his or her duties to the people’s court and be

    subject to supervision by the creditors’ meeting and the creditors’ committee.

              31.       Article 20 of the Enterprise Bankruptcy Law provides that, after the

    court accepts an application for bankruptcy, any civil action or arbitration involving

    the debtor that has been started but has not yet been concluded shall be suspended.

              32.       Article 21 of the Enterprise Bankruptcy Law provides that, after the

    people's court accepts an application for bankruptcy, a civil action against the debtor

    can only be filed with the said people's court.

              33.       Article 25 of the Enterprise Bankruptcy Law provides that an

    administrator shall perform the following duties:

                        1.      take over the property, seals, account books, documents and
                                other data of the debtor;


    US3388478/12 172798-0001                         9
19-12908-mew            Doc 4     Filed 09/09/19 Entered 09/09/19 13:41:04           Main Document
                                                Pg 10 of 13


                        2.      investigate the financial position of the debtor and prepare a
                                report on such position;
                        3.      decide on matters of internal management of the debtor;
                        4.      decide on the day-to-day expenses and other necessary
                                expenditures of the debtor;
                        5.      decide, before the first creditors' meeting is held, to continue or
                                suspend the debtor's business;
                        6.      manage and dispose of the debtor's property;
                        7.      participate in legal actions, arbitrations or any other legal
                                procedure on behalf of the debtor;
                        8.      propose to hold creditors' meetings; and
                        9.      perform other duties that the people's court deems that he or
                                she should.

              34.       Chapter VI of the Enterprise Bankruptcy Law governs declaration of

    claims. More specifically, Article 44 provides that as of the time when the people's

    court accepts an application for bankruptcy, a creditor holding a claim against the

    debtor may exercise his or her right in respect of such claim according to the

    procedures set forth in the Enterprise Bankruptcy Law. These procedures are set

    forth in Articles 45-58 of the Enterprise Bankruptcy Law.

              35.       Chapter VII of the Enterprise Bankruptcy Law contains provisions

    concerning the conduct of creditors’ meetings and the establishment of a creditors’

    committee.          The first creditors’ meeting is expected to take place in October or

    November 2019.              A creditors’ committee is expected to be elected at the first

    creditors’ meeting.

              36.       Article 68 of the Enterprise Bankruptcy Law provides that the creditors'

    committee shall perform the following functions and powers:

                        1.      supervise the management and disposition of the debtor's
                                property;
                        2.      supervise the distribution of the bankruptcy property;
                        3.      propose the convening of a creditors' meeting; and
                        4.      other functions and powers as entrusted by the creditors'
                                meeting.


    US3388478/12 172798-0001                         10
19-12908-mew            Doc 4    Filed 09/09/19 Entered 09/09/19 13:41:04            Main Document
                                               Pg 11 of 13


              37.       Chapter VIII of the Enterprise Bankruptcy Law addresses the process

    for reorganization of a business enterprise.             Section II of Chapter VIII contains

    express provisions for formulation and approval of a reorganization plan.                  The

    reorganization plan has not been drafted as of the date of this Declaration.

              38.       Section III of Chapter VIII addresses implementation of the

    reorganization plan.

                   The Beijing Proceeding is a “Foreign Proceeding” Within the
                       Meaning of Section 101(23) of the Bankruptcy Code
              39.       I am advised by United States counsel that the term “foreign

    proceeding” is defined in section 101(23) of the Bankruptcy Code to mean:

              a collective judicial or administrative proceeding in a foreign
              country, including an interim proceeding, under a law relating to
              insolvency or adjustment of debt in which proceeding the assets
              and affairs of the company are subject to control or supervision by
              a foreign court, for the purpose of reorganization or liquidation.

    11 U.S.C. § 101(23).

              40.       The interpretation and application of section 101(23) is ultimately a

    question of United States law on which I am not qualified to opine. However, it is my

    view that the Beijing Proceeding satisfies the definition of “foreign proceeding” set

    out above.

              41.       I say this because the Beijing Proceeding is a proceeding -

                        (i).    commenced pursuant to the Enterprise Bankruptcy Law, which
                                is a law relating to the bankruptcy and reorganization of
                                companies applicable in the PRC;
                       (ii).    under the supervision of the Beijing Court;
                       (iii).   administered by the Administrator, who resides in Beijing and is
                                designated by the Beijing Court;
                      (iv).     in which the rights of all of the creditors and contributories (i.e.
                                equity holders) of Reward will be determined; and
                       (v).     Reward’s cash flow and debt liabilities are subject to the full
                                control and administration by the Administrator who shall be
                                supervised by the Beijing Court.



    US3388478/12 172798-0001                         11
19-12908-mew            Doc 4      Filed 09/09/19 Entered 09/09/19 13:41:04     Main Document
                                                 Pg 12 of 13


    See 11 U.S.C. § 101(23).

                        I am the “Foreign Representative” Within the Meaning
                              of Section 101(24) of the Bankruptcy Code

              42.       I am advised by United States counsel that the term “foreign

    representative” is defined in section 101(24) of the Bankruptcy Code to mean:

              A person or body, including a person or body appointed on an
              interim basis, authorized in a foreign proceeding to administer the
              reorganization or the liquidation of the debtor's assets or affairs or
              to act as a representative of such foreign proceeding.

    11 U.S.C. § 101(24)

              43.       Again, the application of section 101(24) is a matter of United States

    law on which I am not qualified to opine. However, it is my view that my appointment

    as the “person in charge” on behalf of the Administrator amply satisfies this

    definition.        I am authorized and empowered to oversee the bankruptcy and

    reorganization of the Debtor's debt liabilities and affairs under the supervision of the

    Beijing Court.

              44.       Based on the foregoing, it is my view that I am the “foreign

    representative” of the Beijing Proceeding within the meaning of section 101(24) of

    the Bankruptcy Code.

                               PRC Law Relevant to the Determination of COMI

              45.       I am also advised by United States counsel that certain provisions of

    PRC law are relevant to the determination of Reward's center of main interests

    (“COMI”) under section 1517 of the Bankruptcy Code.

              46.       Reward is a limited liability company, and was registered and

    established on September 28, 1995, its current business registration authority being

    Beijing Municipal Administration of Industry and Commerce, Chaoyang Branch.




    US3388478/12 172798-0001                        12
19-12908-mew   Doc 4   Filed 09/09/19 Entered 09/09/19 13:41:04   Main Document
                                     Pg 13 of 13
